Citation Nr: 0019565	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  99-05 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for appendectomy scar with 
umbilical hernia, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Fred J. Fleming, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1973.  The Department of Veterans Affairs (VA) 
Regional Office in Los Angeles, California (RO) granted 
service connection for an appendectomy scar with umbilical 
hernia in October 1998, and assigned a noncompensable rating.  
The veteran duly appealed the RO decision.  A 10 percent 
disability rating was subsequently granted.  The veteran 
continued to express disagreement with the assigned 
disability rating.

The veteran did not commence or perfect an appeal of the RO's 
October 1998 denials of service connection for back, knee, 
and ankle disabilities.  Accordingly, the Board of Veterans' 
Appeals (the Board) has no jurisdiction over these matters.  
38 U.S.C.A. §§ 7104, 7105 (West 1991).


REMAND

As an initial matter, the Board finds that the veteran's 
claim is well grounded.  When a veteran is awarded service 
connection for a disability and appeals the RO's initial 
rating determination, the claim continues to be well grounded 
as long as the claim remains open and the rating schedule 
provides for a higher rating.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).

Given the fact that the claim is well grounded, VA must 
fulfill its duty to assist as mandated by 38 U.S.C.A. § 
5107(a).  That duty includes developing the record more fully 
when it is unclear what degree of disability is present.  
38 C.F.R. §§ 4.1, 4.2 (1999); Green v. Derwinski, 1 Vet. App. 
121 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1991).  For 
reasons which will be discussed below, the Board believes 
that a remand is necessary in this case.


Factual background

The veteran underwent surgery in service in December 1971 for 
a perforated appendix.  As noted in the Introduction, service 
connection has been granted for an appendectomy scar with an 
umbilical hernia.

Of record is a September 1998 letter from M.H.K., M.D. in 
which Dr. K. suggested that internal scar tissue or 
intermittent partial bowel obstruction may exist.  Dr. K. 
recommended that VA "workup the present problem."

In December 1998, R.B., M.D. also recommended further workup 
of the veteran's condition.

In February 1999, a VA fee-basis examiner, J.S.P., M.D. 
indicated that the veteran's complaint of chronic abdominal 
pain "was a subjective complaint.  From a physical 
standpoint there are no findings which would suggest a 
diagnosis for this."  Dr. J.S.P. recommended that additional 
tests be performed to help ascertain what additional 
pathology, if any, is present. 

The veteran has indicated twice, in October and November 
1998, that he submitted photographs of his disability.  The 
photographs which he indicated that he submitted are not 
contained in the claims folder.  

In a March 1999 letter, the veteran's attorney requested that 
the provisions of 38 C.F.R. § 3.321(b) be considered with 
respect to this issue.

Analysis

The Board believes that additional evidentiary development is 
required.  Three physicians have indicated that additional 
workup of the veteran's condition is desirable.  In addition, 
there is some question as to whether or not there may be 
additional pathology which is causing the veteran's 
complaints of abdominal pain.


This case is REMANDED to the RO for the following action:  

1.  The veteran should be contacted 
through his attorney and requested to 
indicate all sources of treatment for 
the disability at issue since service.  
Thereafter, the RO should attempt to 
obtain and incorporate into the claims 
folder all such identified medical 
records which have not already been 
obtained.  If the photographs referred 
to by the veteran cannot be located at 
the RO, the veteran should be given the 
opportunity to furnish copies or to 
indicate the source of such photographs.  
Any photographs so obtained should be 
associated with the veteran's claims 
folder.

2.  Thereafter, a VA physical 
examination of the veteran should be 
scheduled.  The veteran's VA claims 
folder should be furnished to the 
examining physician prior to the 
examination.  The examining physician 
should describe the veteran's abdominal 
pathology.  In particular, the examining 
physician should review the medical 
reports in the claims folder and attempt 
to identify the cause for the veteran's 
complaints of abdominal pain.  Any 
diagnostic testing and/or consultations 
with other physicians deemed appropriate 
by the examiner should be done.  Then 
report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased rating for appendectomy 
scar with umbilical hernia.  The matter 
of an extraschedular rating under 
38 C.F.R. § 3.321(b) should be 
considered by the RO.

If the benefit requested on appeal is not granted, the RO 
should issue a Supplemental Statement of the Case.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  

The Board notes that RO compliance with this remand is not 
discretionary, and that if the RO fails to comply with the 
terms of this remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


